
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 525
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2009
			Mr. Etheridge
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing condolences to the families,
		  friends, and loved ones of the victims of the catastrophic explosion at the
		  ConAgra Foods plant in Garner, North Carolina, and for other
		  purposes.
	
	
		Whereas the people of North Carolina experienced a
			 devastating tragedy with the loss of three lives in a massive explosion that
			 destroyed the ConAgra Foods plant in Garner, North Carolina, shortly before
			 11:30 a.m. on June 9, 2009;
		Whereas 300 workers were on-site when the blast
			 occurred;
		Whereas three workers lost their lives when the explosion
			 ripped through the plant;
		Whereas at least 40 employees were injured, including four
			 with critical burns;
		Whereas three brave firefighters were treated for smoke
			 inhalation;
		Whereas dozens of Federal, State, and local officials and
			 private citizens have cooperated to respond to the emergency, investigate the
			 accident, and provide assistance to families of the victims;
		Whereas the United States Chemical Safety Board has opened
			 an investigation into the cause of the explosion, and Federal and State
			 agencies will work together to ensure public health and safety in this
			 disaster’s aftermath; and
		Whereas the 500,000-square-foot plant, one of the largest
			 owned by ConAgra Foods, employs 900 people: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses condolences to the families,
			 friends, and loved ones of the victims of the explosion at the ConAgra Foods
			 plant in Garner, North Carolina;
			(2)honors Barbara
			 McLean Spears of Dunn, North Carolina, Lewis Junior Watson of Clayton, North
			 Carolina, and Rachel Mae Poston Pulley of Clayton, North Carolina, who lost
			 their lives in the explosion, and the 40 others who were injured;
			(3)expresses
			 sympathies to the people of Garner, the entire State of North Carolina, and the
			 Nation who grieve for the victims;
			(4)commends the
			 heroic actions of the first responders and emergency services personnel;
			 and
			(5)commends the
			 hundreds of volunteers who worked together to respond to this tragedy with
			 tremendous courage.
			
